Title: From Thomas Jefferson to Thomas Leiper, 6 July 1802
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Dear Sir
            Washington July 6. 1802.
          
          Your favors of June 3. were duly recieved. I made the last year but little tobacco, and my overseer informed me it was not good. it was deemed generally an unfavorable year both for the quality and quantity of tobacco made. in consideration of the quality I have lodged mine at Richmond with a view of selling it there; and had authorised my correspondent to take 6. D. @ 90. days for it. I have lately a letter from him in which he tells me he can get 5. D. cash, but not 6. D. credit. I have made up my mind to let it lie there till I can get 6. D. for it: consequently it is at your service there at that price, & taking it according to it’s Lynchburg weights. but it is not, as I expect of the fine quality of some of the crops you have bought of me. mr Randolph makes little or no tobacco. mr Madison told me he had at Richmond either ten thousand weight or ten hogsheads of very superior quality for which he would take what I offer mine at.
          You complain that the newspapers named you a Commissioner of bankruptcy, which exposed you to mortification. if I am to answer for what the newspapers hazard, I shall have a heavy reckoning indeed. the depravity of the taste of our countrymen, who will encourage papers altho’ full of lies, & many because they are full of lies, leaves no remedy for that evil. the fact is that in advising with some of the members of Congress, and some others, at different times, as to commissioners, your name was sometimes mentioned, & I believe by myself. but the general impression was that you would not accept it, and therefore that it was better to look out at once for those who would. finally I availed myself of a confidential person going to Philadelphia, who on consultation there presented me the list which he said would be approved. the reason for which you were not named was far from being unfavorable to you. certainly on my part there was no want of confidence in your fitness, nor any want of inclination to do what would have been acceptable to you had it been thought so. I shall certainly not be charged with any leaning towards federalism. it is a plant I shall not nourish by favors! I shall do that sect rigorous justice on all occasions, but not strengthen it’s hands. I put an end to the persecutions they were carrying on against the republicans when I came into office, but I set on foot none against them. they still hold nine tenths of the offices of the US. and cry out as if they had nothing, because they have not the other tenth also.
          Accept assurances of my esteem and best wishes.
          
            Th: Jefferson
          
          
            a list of the tobacco I now have at Richmd made at Poplar Forest in 1801.
            
              
                No.
                 359.
                150
                  1515 
              
              
                
                 360.
                150
                  1631 
              
              
                
                 941 
                140
                  1410 
              
              
                
                 945.
                145
                  1551 
              
              
                
                1152 
                140
                  1578 
              
              
                
                1153 
                140
                  1686 
              
              
                
                1154 
                133
                  1562.
              
              
                
                1155.
                133
                  1569 
              
              
                
                1194 
                140
                  1796 
              
              
                
                1195 
                140
                  1559 
              
              
                
                1200 
                140
                  1568 
              
              
                
                1201.
                140
                  1154 
              
              
                
                
                
                18,466
              
            
          
        